DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Pages 12-14, filed February 11th, 2022, with respect to claims 17-19, 23-24, 27-32, 37-39 have been fully considered and are persuasive.  The rejection of these claims has been withdrawn. 
However, as a result of Applicant’s amendments, the claims are now directed to a previously unelected species (see restriction requirement mailed September 3rd, 2021). As a result, these claims have been withdrawn from examination at the present time (see restriction by original presentation below). Applicant has further provided new claim 40 which combines attributes from two mutually exclusive species (the first collar being configured to move the second collar in an axial direction, and arguing this amounts to changing the radial dimension of the throat area), which amounts to additionally being withdrawn from consideration, and written description issues should the claim be considered for patentability in subsequent filings.
Applicant's arguments filed February 11th, 2022 have been fully considered but they are not persuasive. 
Applicant argues that Burgess fails to teach the limitations of amended claim 1. This argument is not persuasive. Burgess includes multiple embodiments that read on the instant limitations, particularly Figures 41-50. However, as an example, Figure 41 includes a first collar (287-288) and a second collar (289), the second collar having a distal end and a proximal end, the distal end being located closer to the impeller, and including a plunger at the distal end (underside of 286). The axial displacement of the second collar produces a step (306), and thereby changes the cross-sectional area of the volute by moving the plunger axially (see Figure 42; step 306 is within the volute area, thereby affecting its cross-section).
Election/Restrictions
Newly submitted claims 37-40 and amended claims 17-19, 23-24, and 27-32 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
Claims 17-19, 23-24, 27-32, and 37-40 include in the respective independent claims limitations that are directed to a mutually exclusive species. Specifically, the claims include “having a throat area with an adjustable radial dimension”. Applicant elected the species B which included Figures 11-16. There is no discussion in the specification of a “throat area with an adjustable radial dimension”. Among all of the species, the volute is described as having adjustable dimensions in the axial (C) or radial (B) dimensions, and therefore depending on the embodiment the dimensions are adjusted in the axial or radial dimensions. Elected Species B (Figures 11-16) operates by rotating the outer ring (214) which then rotates the inner ring (216), and thereby the plunger (217) moves in the axial dimension, changing the area through changing dimension C (axial dimension). Nowhere does the collar adjust the radial dimension of the throat of the volute, and there’s not even room for the collars to move radially (see Figure 12, collars are snugly fit between the casing and inlet parts). Instead, the plunger (217) moves in the axial direction, adjusting the volume through that changing dimension (dimension C’). The embodiments which are directed to adjusting the volute in the radial dimension are defined in Figures 19-24, and none of these embodiments even include the threaded collar limitations.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 17-19, 23-24, 27-32, and 37-40 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitations “a distal end” and “a plunger”. These limitations appear to have already been recited within claim 1, and it’s therefore unclear if these are the same limitations, or not.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 8-9, and 11-14 are rejected under 35 U.S.C. 102(a)(1) or 35 U.S.C. 102(a)(2) as being anticipated by Burgess (US 9759224).
Regarding claim 1, Burgess discloses a centrifugal pump, comprising: an impeller (40); and a volute (housing 280, volute liner 291)  in which the impeller is disposed, the volute having an inlet (28)  for receiving fluid from an outside environment and an outlet (30) for discharging fluid impelled by the impeller out of the volute, the volute including a first collar (example of Figure 41-42; collar 287, 288) and a second collar (289) disposed within a casing (280) thereof, the second collar having a distal end and a proximal end, the distal end being located closer to the impeller than the proximal end, the second collar including a plunger (underside of 286) at the distal end, and the first collar and the second collar being configured such that the second collar moves axially in response to rotation of the first collar (Figures 41-42 as an example), thereby changing a cross-sectional area of the volute by moving the plunger axially to adjust a flow of the fluid impelled by the impeller and out of the volute (see Figure 42 with the “step” 306 provided/extending axially into the volute space). Other embodiments disclose the respective invention as well, for example Figures 45-46 can define a first collar (324) and a second collar (322) which are threadably engaged through threaded sections (326, 328), and the plunger (289) is included at the distal end of the second collar (322).
Regarding claims 2-3, Burgess discloses the centrifugal pump according to claim 1 above. Burgess further discloses the first collar is an outer collar and the second collar is an inner collar, and wherein the outer collar and inner collar are threadably engaged such that rotation of the outer collar causes the inner collar to move axially within the casing (the embodiment in Figures 45-46 includes inner/outer collars 324 and 322 that are threadably engaged with threaded sections 326 and 328). The distal end of the collar comprises the plunger (289) configured to define an axial dimension of the adaptive volute (322 is secured to 289, forming an integral part).
Regarding claim 8, Burgess discloses the centrifugal pump according to claim 1 above. Burgess further discloses the first collar is configured to rotate about a longitudinal axis of the pump, the longitudinal axis of the pump extending substantially centrally through the inlet of the volute and an impeller shaft of the impeller, and the second collar is configured to translate axially along the longitudinal axis of the pump (Figures 41-46; rotation of the outer collar causes the axial movement of the inner collar and plunger).
Regarding claim 9, Burgess discloses the centrifugal pump according to claim 1 above. Burgess further discloses the first collar has a shape defined by an inner circumference and an outer circumference, the shape of the first collar being substantially concentric with a shape of the impeller (first collar shares the same center as the impeller), and wherein the second collar has a shape defined by an inner circumference and an outer circumference, the inner circumference of the second collar being substantially concentric with the shape of the impeller and the outer circumference of the second collar having a shape that is commensurate with a shape of an inner wall of the volute (Figures 41-42 and 49).
Regarding claim 11, Burgess discloses the centrifugal pump according to claim 1 above. Burgess further discloses the first collar comprises geared teeth on at least a portion of an outer surface and the first collar is configured to be driven by a worm drive (Figures 45-46, worm drive 330).
Regarding claims 12-14, Burgess discloses the centrifugal pump according to claim 1 above. Burgess further discloses the second collar is adjustable such that it can be selectively moved with respect to the casing of the volute to change the cross-sectional area of the volute (Figure 42 shows the step 306 changing the cross-sectional area of the volute). Burgess further discloses comprising a controller configured to command selective movement of the first collar based on one or more parameters, the parameters comprise head (that is, pressure), efficiency or Net Positive Suction Head NPSH (a pump characteristic), the efficiency is a measure of output power (in terms of head and flow) divided by the input power and is always less than 100%. The new pump is more efficient and can produce the same output as the prior art pump but with less input power. For centrifugal pumps at any one fixed speed, the head normally decreases with flow. Shown on the one graph is the performance of a prior art pump (shown in dashed line) as well as one of the new pumps of the type described in the present disclosure (shown in solid line). The speed of the prior art and new pump is plotted so their head versus flow curves are nearly coincident. See Figure 59.
Claims 1-3, 8-9, and 11-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kang (EP 2626573).
Regarding claim 1, Kang discloses a centrifugal pump, comprising: an impeller (120, 122, 124); and a volute (115)  in which the impeller is disposed, the volute having an inlet (111)  for receiving fluid from an outside environment and an outlet (112) for discharging fluid impelled by the impeller out of the volute, the volute including a first collar (160) and a second collar (130) disposed within a casing (Figure 2) thereof, the second collar having a distal end and a proximal end, the distal end being located closer to the impeller than the proximal end, the second collar including a plunger (Figure 4; 130 moves axially) at the distal end, and the first collar and the second collar being configured such that the second collar moves axially in response to rotation of the first collar (Figure 4), thereby changing a cross-sectional area of the volute by moving the plunger axially to adjust a flow of the fluid impelled by the impeller and out of the volute (see Figures 2-5). 
Regarding claims 2-3, Kang discloses the centrifugal pump according to claim 1 above. Kang further discloses the first collar is an outer collar and the second collar is an inner collar (Figures 2 and 4), and wherein the outer collar and inner collar are threadably engaged such that rotation of the outer collar causes the inner collar to move axially within the casing (collar 160 is threadably engaged with the worm wheel 152, and collar 130 is threadably engaged with 114, and the rotation of collar 160 causes collar 130 to move in an axial direction). The distal end of the collar comprises the plunger configured to define an axial dimension of the adaptive volute (Figure 5 shows the axial dimension being changed in direction H).
Regarding claim 8, Kang discloses the centrifugal pump according to claim 1 above. Kang further discloses the first collar is configured to rotate about a longitudinal axis of the pump, the longitudinal axis of the pump extending substantially centrally through the inlet of the volute and an impeller shaft of the impeller, and the second collar is configured to translate axially along the longitudinal axis of the pump (Figure 4 shows the rotation of the first collar causes translation of the second collar in the axial direction, sharing the same longitudinal axis of the pump).
Regarding claim 9, Kang discloses the centrifugal pump according to claim 1 above. Kang further discloses the first collar has a shape defined by an inner circumference and an outer circumference (inner circumference surrounding the shaft in Figure 2; outer circumference interacting with the worm gear), the shape of the first collar being substantially concentric with a shape of the impeller (first collar shares the same center as the impeller), and wherein the second collar has a shape defined by an inner circumference and an outer circumference, the inner circumference of the second collar being substantially concentric with the shape of the impeller and the outer circumference of the second collar having a shape that is commensurate with a shape of an inner wall of the volute (Figure 5; inner circumference is at the blade trailing edges and is concentric with the impeller, and the outer circumference having a shape that is commensurate with a shape of the inner wall as the path blocked is substantially the shape of the collar).
Regarding claim 11, Kang discloses the centrifugal pump according to claim 1 above. Kang further discloses the first collar comprises geared teeth (Figure 4) on at least a portion of an outer surface of the first collar which is driven by a worm drive (150, 152).
Regarding claim 12, Kang discloses the centrifugal pump according to claim 1 above. Kang further discloses the second collar is adjustable such that it can be selectively moved with respect to the casing of the volute to change the cross-sectional area of the volute (Figure 2 vs. Figure 5).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Burgess et al. (US 9759224), hereinafter referenced as Burgess or Kang (EP 2626573) in view of Buse (US 20130287558).
Burgess and Kang disclose the centrifugal pump according to claim 9 above. 
Burgess and Kang fail to teach the outer circumference of the second collar is a logarithmic spiral that substantially matches the expanding shape of the inner wall of the volute.
Buse teaches the centrifugal pump basically consists of a rotating impeller within a volute as shown in FIG. 1. The majority of the volutes are designed like a logarithmic spiral as shown in FIG. 1a. The shape of the impeller and volute depends on the combination of desired flow, pressure and speed.
Since Burgess discloses a centrifugal volute with a collar circumference that matches with the shape of the volute, and because Kang teaches a centrifugal pump having a volute, and because Buse teaches that centrifugal pumps are typically designed as logarithmic spirals and that the shape therein depends on the combination of desired flow, pressure, and speed, it therefore would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the second collar of Burgess and Kang such that it has the shape of a logarithmic spiral as taught by Buse for the purposes of optimizing the efficiency through shaping the volute at a desired pressure/speed/flow.
Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Kang (EP 2626573) in view of Sun (US 20130064682).
Kang discloses the centrifugal pump according to claim 12 above.
Kang fails to explicitly teach a controller configured to command selective movement of the first collar based on one or more parameters, the one or more parameters comprise at least one of a desired fluid flow rate for the fluid discharged from the volute, a desired fluid volume for the fluid discharged from the volute, a pressure of the fluid received via the inlet, a pressure change between the inlet and the outlet of the pump, a meridional distribution of static pressure in the volute, power consumed by the pump, a pump motor voltage, a pump motor current, impeller shaft torque, or impeller shaft speed.
Kang further discloses that the actuator is controlled by an algorithm (Paragraph 57). The changing of the collar to affect the volume of fluid is on a desired amount of fluid through the preset algorithm (“The variable diffuser 130 moves up/down in the case 110 to regulate the opening of the flow passage P. That is, as the variable diffuser 130 moves up on the refrigerant flow passage P, the opening of the flow passage P is reduced, or as the variable diffuser 130 moves down on the refrigerant flow passage P, the opening of the flow passage P is increased.”). Sun teaches an analogous centrifugal pump which controls the volume of the throat with a variable geometry member (48) which is adjusted based on the controller (32). Sun further teaches “a variable geometry member 48 is provided downstream from the outlet end 44 to regulate the flow and pressure across the impeller 18” and “The controller 32 communicates with multiple sensors (not shown) to monitor and maintain the compressor operating conditions.”
Because Kang discloses an actuator that operates with a predetermined algorithm to control the flow of fluid through the volute, and because Sun teaches an analogous actuator system for a centrifugal pump that is controlled with a controller that is communicating with multiple sensors to monitor and maintain compressor operating conditions, it therefore would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the centrifugal pump of Kang such that a controller configured to command selective movement of the first collar based on one or more parameters, the one or more parameters comprise at least one of a desired fluid flow rate for the fluid discharged from the volute, a desired fluid volume for the fluid discharged from the volute, a pressure of the fluid received via the inlet, a pressure change between the inlet and the outlet of the pump, a meridional distribution of static pressure in the volute, power consumed by the pump, a pump motor voltage, a pump motor current, impeller shaft torque, or impeller shaft speed as taught by Sun for the purposes of selectively adjusting the collar as the conditions of the pump change, thereby improving overall efficiency. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN D SEABE whose telephone number is (571)272-4961. The examiner can normally be reached Monday-Friday, 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on 571-272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN D SEABE/Primary Examiner, Art Unit 3745